Citation Nr: 1827611	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  11-17 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for major depressive disorder.

2. Entitlement to service connection for gastrointestinal disorder.

3. Entitlement to service connection for sleep apnea syndromes, to include as secondary to the service-connected disability of arterial hypertension (claimed as high blood pressure).

4. Entitlement to a compensable rating for penis, deformity, with loss of erectile power.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to December 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2010, December 2013, and July 2016 rating decisions of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for major depressive disorder, gastrointestinal disorder, and sleep apnea syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected erectile dysfunction is productive of loss of erectile power, but not deformity of the penis.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for erectile dysfunction have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. 
 §§ 3.102, 3.159, 4.1, 4.7, 4.115b, Diagnostic Code 7522 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Advise and Assist

The Board notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

Entitlement to a compensable rating for penis, deformity, with loss of erectile power.

The Veteran's erectile dysfunction has been currently evaluated as noncompensable and rated by analogy under 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7522 for penis, deformity, with loss of erectile power. In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. See 38 C.F.R. § 4.31. 

Under Diagnostic Code 7522, in order for the Veteran to receive a higher 20 percent rating for erectile dysfunction, physical deformity of the penis with loss of erectile power is required. 38 C.F.R. § 4.115b. A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation (SMC) for loss of use of a creative organ under 38 C.F.R. § 3.350(a). In this case, the Veteran is in receipt of SMC for loss of use of a creative organ.

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522: (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power. In sum, the condition is not compensable in the absence of penile deformity. See M21-1, Part III, Subpart iv, Chapter 4, Section I, Paragraph 3.b. 

The Veteran is seeking an initial compensable evaluation for his erectile dysfunction.

During a June 2016 VA examination, the Veteran reported that he was unable to get and maintain and erection. The Veteran reported no renal dysfunction due to erectile dysfunction. He has not had an orchiectomy. The Veteran did not have voiding dysfunction. A physical examination showed a normal penis, normal testes, and a normal epididymis. The examination was negative for tumors or neoplasms. 

Upon review of the evidence, the Veteran does not meet the criteria for a 20 percent rating under Diagnostic Code 7599-7522. In this case, the Veteran clearly has loss of erectile power. However the lay and medical evidence of record does not reveal any physical deformity of the Veteran's penis. Notably, the Veteran has not asserted that he has any penile deformity. Accordingly, there is no lay or medical support for an initial compensable evaluation for the Veteran's erectile dysfunction under Diagnostic Code 7522, and the increased evaluation claim is denied.


ORDER

Entitlement to a compensable rating for penis, deformity, with loss of erectile power, is denied.





REMAND

Unfortunately, a further remand is necessary to adjudicate the Veteran's remaining claims.

The Board errs when it fails to ensure substantial compliance with a Board remand. Stegall v. West, 11 Vet. App. 268, 271 (1998) (Board remand confers a right on a claimant to compliance with the remand order); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (clarifying that "substantial" compliance with Board remand is required). Where the Board fails to ensure substantial compliance, remand is appropriate. Stegall, 11 Vet. App. at 271.

In this case, the Board remanded the appeal in December 2016 for further development. Specifically, the Board directed the RO to obtain records, provide an SOC on two issues, and to schedule the Veteran for two VA examinations regarding his claimed gastrointestinal condition and his major depressive disorder. The RO has not scheduled the examinations. Therefore, a remand is required to ensure compliance with the Board remand directives.

Also, in this case, the Veteran has been afforded a VA examination for the claimed OSA, but the examination was limited to the claim of secondary service connection to the Veteran's hypertension. This examination, while excluding hypertension as a cause of the Veteran's sleep apnea, there is no adequate medical opinion of record addressing the etiology of the current OSA or its relation to service or other service-connected disabilities. Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i). A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service. McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i). In light of the "low threshold" for examination and medical opinion as announced in McLendon, the Board finds that remand for a VA examination with nexus opinion is necessary to assist in determining the nature and etiology of the current obstructive sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records from the VA Caribbean Healthcare System/San Juan VAMC since February 2011. As well as the Veteran's Vocational and Rehabilitation Folder.

2. Only after obtaining the VA outpatient records described above, then schedule the Veteran for a pertinent VA examination for his claimed gastrointestinal disorder. The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran. All findings should be reported in detail. 

The examiner should diagnose the Veteran with all gastrointestinal disorders. Then, the examiner should render an opinion as to whether it is at least as likely as not that any diagnosed gastrointestinal disorder had its onset in service or was caused by his active duty service. The examiner should also render an opinion as to whether it is at least as likely as not that any diagnosed gastrointestinal disorder was caused or aggravated by any of his service-connected disabilities, to specifically include medication taken to treat his service-connected arterial hypertension.

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner must provide the underlying reasons for any opinions provided.

3. Only after obtaining the VA outpatient records described above, then schedule the Veteran for a pertinent VA examination for his claimed major depressive disorder. The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran. All findings should be reported in detail. 

The examiner should diagnose the Veteran with all current psychiatric disabilities, to include major depressive disorder. Then, the examiner should render an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disability, to include major depressive disorder, had its onset in service or was caused by his active duty service. In so doing, the examiner should consider the Veteran's description of discrimination in service and report of recurrent depression since service as contained in a June 2011 private psychiatric report.

The examiner should also render an opinion as whether it is at least as likely as not that any diagnosed psychiatric disability, to include major depressive disorder, was caused or aggravated by any of his service-connected disabilities. In so doing, the examiner should consider the Axis III designation of hypertension in a June 2011 private psychiatric report.

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner must provide the underlying reasons for any opinions provided.

4. Regarding the claim for service connection for sleep apnea, the RO should return the claims file to the June 2016 examiner for an addendum opinion. If the examiner is unavailable, provide to a similarly qualified examiner for an opinion. The examiner is asked to specifically answer the following questions:

a. Is it at least as likely as not (a 50 percent or greater degree of probability) that the current obstructive sleep apnea had onset in service or is etiologically related to active service?

b. Is it at least as likely as not (a 50 percent or greater degree of probability) that the current obstructive sleep apnea has been caused or aggravated by any of his service-connected disabilities? If aggravation is found, the examiner should provide a baseline prior to aggravation as well as the level of aggravation.

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner must provide the underlying reasons for any opinions provided.

A rationale should be given for all opinions and conclusions rendered. The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

5. After completion of the above and any additional development deemed necessary, readjudicate the issues of on appeal in light of all the evidence of record. If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


